Citation Nr: 1033004	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 70 percent for a variously 
diagnosed psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), major depression, and anxiety, from April 28, 
2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1966 to January 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 rating 
decision of the Reno, Nevada Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 50 percent rating for a 
variously diagnosed psychiatric disorder, effective September 5, 
2003.  A June 2008 supplemental statement of the case (SSOC) 
increased the rating to 70 percent, effective April 28, 2008 (the 
date of a VA examination).  As clarified at the videoconference 
hearing before the undersigned in February 2009, he disagrees 
with the 70 percent rating currently assigned.  A transcript of 
the hearing is associated with his claims file.  In April 2009, 
the case was remanded for additional development.  

The matter of entitlement to a total disability rating 
based on individual unemployability (TDIU) is being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDING OF FACT

From April 28, 2008, the Veteran's variously diagnosed 
psychiatric disorder, to include PTSD, major depression, and 
anxiety, has been manifested by occupational and social 
impairment with deficiencies in most areas; psychiatric symptoms 
productive of total occupational and social impairment are not 
shown.


CONCLUSION OF LAW

A rating in excess of 70 percent for a variously diagnosed 
psychiatric disorder, to include PTSD, major depression, and 
anxiety, from April 28, 2008, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.400(o), 4.130, Diagnostic Code (Code) 9411 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  In a claim for increase, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

Here, the Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  July 2006, June 2008, and November 2008 letters explained 
the evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and has not alleged that notice in 
this case was less than adequate.

The Veteran's pertinent postservice treatment records have been 
secured.  The RO arranged for VA examinations in April 2008 and 
in July 2009.  The Board notes that the VA examination reports 
contain sufficiently specific clinical findings and informed 
discussion of the pertinent history and features of the 
disability on appeal to provide probative medical evidence 
adequate for rating purposes.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the Board 
to decide this matter, and that no further development of the 
evidentiary record is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  The Veteran has not identified any pertinent 
evidence that remains outstanding and in a June 2010 statement 
indicated that he did not have any more information or evidence 
to submit to support his claim.  VA's duty to assist is met.

B.	Factual Background

As was noted in the Introduction above, a 70 percent rating has 
been assigned for the Veteran's variously diagnosed psychiatric 
disorder, to include PTSD, major depression, and anxiety, 
effective from April 28, 2008.  He disagrees with that rating 
(and has not expressed disagreement with the effective date 
assigned).

On April 28, 2008 VA examination, the Veteran reported that he 
angered and got irritated easily, tended to avoid people, 
experienced combat-related nightmares once every two weeks, slept 
poorly, worried about things, and had reduced concentration and 
focus, which tended to affect his short-term memory.  He 
indicated that he enjoyed his family, but had decreased levels of 
interest in anything else.  He also described having poor 
motivation to do anything.  He stated he was able to make 
decisions for himself, but let his wife and son do most of the 
decision-making.  He also reported that he had let his son take 
over the family business as he tended to run off potential 
customers with his anger.  It was noted that the Veteran had been 
arrested in the past for losing his temper, but did not go to 
jail and charges were always dropped.  He indicated that although 
he has been married since 1969, his wife has told him it is hard 
to get close to him as he has an emotional barrier, is 
emotionally withdrawn, and is too easily upset.

On mental status examination, the Veteran was oriented to person, 
place, time, and situation.  There was no impairment of thought 
processes or of communication, and he was pleasant and 
cooperative, though he did seem nervous. His mood was appropriate 
to thought content, his eye contact was fair to good with him 
looking out the window a fair amount, and there was no 
inappropriate behavior shown during the interview.  The Veteran 
denied delusions, hallucinations, and homicidal ideations, but 
indicated that he thought about dying every now and then.  He 
stated he had not really thought about how he would kill himself.  
His long-term memory was good, but his short-term memory was 
slightly impaired (about a 6 on a scale of 10).  There was no 
history of obsessive or ritualistic behavior, his speech was 
goal-oriented and logical with good tone and rhythm, and he did 
not experience panic attacks.  He was able to abstract and 
conceptualize, perception was normal, comprehension was good, 
coordination was good, insight was good, and judgment was good.  
There were no signs or symptoms of psychosis.  The examiner 
observed that the Veteran demonstrated the ability to maintain 
personal hygiene, but not for other basic activities of daily 
living due to poor interest and motivation.  He described the 
Veteran's mood/spirits as "pretty depressed."  The examiner 
found that there was no impaired impulse control except for 
eating, which the Veteran minimized.  The Veteran complained of 
difficulty falling, and staying, asleep.  PTSD and major 
depressive disorder (MDD) were diagnosed.  The examiner assigned 
a GAF score of 45 (for PTSD and MDD).  He stated: "[The Veteran] 
describes poor psychosocial functioning due to anger and to 
hyperarousal.  He has had to back out of the business he started 
and let son take over because of his anger, though he goes to the 
store and does some work in the back office.  However, this is 
difficult due to concentration problems.  He also describes fair 
to poor quality of life.  Prognosis is poor."

April 2008 to May 2010 VA outpatient treatment records show that 
the Veteran receives periodic and routine treatment for his 
depressive disorder, anxiety, and PTSD.  In April 2008, August 
2008, October 2008, and February 2009, he reported that although 
he continued to experience nightmares and flashbacks related to 
his experiences in Vietnam, they were not as intense as before.  
He reported that he lacked focus, ambition or a drive to do 
anything, and continued to isolate himself from others.  He was 
trying to spend more time at his place of business, but noted 
that he tired easily.  He also stated that because of his 
fluctuating mood and anger, he was afraid of driving away 
customers and now his son ran the business for him.  On mental 
status examination, the Veteran was noticeably less affected by 
loud sounds, doors closing, and people talking outside the room.  
His thought process was coherent and his thought content was 
focused on his lack of energy and motivation.  He denied any 
psychosis or suicidal/ homicidal ideation.  His mood was rated a 
5 out of 10, he had appropriate affect, and his insight and 
judgment were fair.  GAF scores assigned ranged from 51-53.  

On June 2009 mental health treatment plan reassessment, it was 
noted that although the Veteran showed mild improvement in his 
depressive and PTSD symptoms, he was still unable to take care of 
his business.  In October 2009, he reported that his mood was 
better, and that his sleep was improved with nightmares occurring 
less frequently.  However, he continued to experience flashbacks 
to his Vietnam combat experiences and suffer from hypervigilance, 
exaggerated startled symptoms, and avoidance behavior.  His level 
of energy also remained low and he had difficulty concentrating.  
His motivation was improving, although he noted that he was 
unable to move around because of his knee problems.  He also 
indicated that he was still trying to oversee his business as 
much as he could, but that business had been poor because of the 
bad economy.  In February 2010, the Veteran reported that he 
closed his family's business because of the bad economy.  He 
remained inactive and unable to get around because of his knees, 
but stated that he had applied for a substitute teaching job to 
supplement his income.  On mental status examination in February 
2010 and May 2010, the Veteran was alert with a coherent thought 
process.  His thought content was focused on his lack of energy.  
He denied psychosis or homicidal/suicidal ideation, and described 
his mood as "better."  He had appropriate affect, his cognitive 
function was grossly intact, and his insight and judgment were 
fair.  GAF scores of 51 were assigned.  

At the February 2009 videoconference hearing, the Veteran 
testified that he stopped working and handed his family business 
over to his son because he got into too many altercations with 
customers.  He also indicated that he had experienced past legal 
troubles due to his anger issues.  The Veteran testified he 
continued to have problems controlling his temper and anger, that 
he was also occasionally forgetful, and that he had had previous 
experiences where he was disoriented to time and place.  He 
indicated that medications helped to improve his psychiatric 
symptoms and that he actively sought to avoid situations that he 
knew would aggravate his symptoms.  He reported that due to his 
depression, he was unmotivated and not excited by anything.  He 
avoided social relationships and community functions, and 
admitted to some suicidal thoughts and daily panic attacks.

On July 2009 VA examination, the Veteran reported he angered 
easily and quickly, was bothered by crowds, disliked interacting 
with others, had decreased concentration, forgot things easily, 
was not excited by anything except to get upset, and did not want 
to be around his family, though they were supportive.  He stated 
his symptoms were worsening.  On mental status examination, he 
was oriented to person, place, time, and situation, and there was 
no impairment of thought process or of communication shown.  He 
was pleasant and cooperative, but tense.  His mood throughout was 
appropriate to thought content, his eye contact was good, and 
there was no inappropriate behavior shown during the examination.  
He was not delusional or homicidal, and did not have any 
hallucinations.  He admitted to wishing he was dead, but he 
stated he would not kill himself due to religious beliefs and his 
family.  He exhibited good hygiene and grooming, but was noted to 
be unable to maintain other basic activities due to poor interest 
in life activities and poor concentration.  His long-term memory 
was good, but his short-term memory was not.  There was no 
history of obsessive or ritualistic behavior, and there was no 
impaired impulse control except for anger.  There was impaired 
sleep with difficulty getting to sleep.  He was able to abstract 
and conceptualize, comprehension was good, perception was normal, 
coordination was good, and there were no signs of psychosis.  The 
Veteran's insight and judgment were noted to be good.  The 
examiner opined that the Veteran's PTSD symptoms (such as 
irritability and hyperarousal) would make it difficult for him to 
adapt to stressful situations, such as at work, at home, or 
outside the home.  He would also be unable to establish and 
maintain effective relationships.  The examiner noted that the 
Veteran's MDD would make it more difficult for him to handle his 
PTSD symptoms.  The examiner assigned a GAF score of 39 due to 
the Veteran's PTSD and a GAF score of 43 due to his depression.

In a February 2010 letter (written for the purpose of excusing 
the Veteran from jury duty), the Veteran's treating psychiatrist 
Dr. P.C. stated the Veteran suffered from PTSD and depression, 
and was permanently disabled.  She recommended he be excused from 
jury duty due to his fluctuating mood, anxiety, and lack of 
ability to focus on tasks even for a short period of time.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411 (for PTSD under the General 
Rating Formula for Mental Disorders (General Formula)), a 70 
percent rating is warranted when the evidence shows occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total 
occupational and social impairment, due to such symptoms 
[emphasis added] as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 31 to 40 reflects some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking, or 
mood.  A score of 41 to 50 is assigned where there are 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is 
appropriate where there are "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A 70 percent schedular rating has been assigned for the entire 
period from April 28, 2008.  VA treatment records from April 2008 
to May 2010, and the reports of the April 2008 and July 2009 VA 
examinations show that during the appeal period, the Veteran's 
variously diagnosed psychiatric disorder was characterized by 
suicidal ideation; near-continuous panic or depression affecting 
his ability to function independently, appropriately, and 
effectively; impaired impulse control; difficulty in adapting to 
stressful circumstances (including work or a worklike setting); 
and an inability to establish and maintain effective 
relationships.  GAF scores assigned during the appeal period 
ranged from 39 to 53 (but were most consistently in the low 50's, 
at 51), thus signifying serious symptoms or a serious impairment 
in social and occupational functioning.  Such findings establish 
that occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood was manifested throughout the entire appeal period.  
Regardless even the lowest GAF score assigned (39, reflecting 
major impairment in several areas) is encompassed by the 
currently assigned 70 percent rating which is to be assigned when 
there are deficiencies in most areas (see General Rating Formula 
for Mental Disorders (General Formula)).  

However, PTSD symptoms productive of total occupational and 
social impairment are not shown.  The Board conducted a thorough 
review of the record and found no notation of any psychiatric 
symptoms cited in the General Formula as illustrative of a 100 
percent rating (or of equivalent gravity/intensity)(See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002)).  It is not shown that the 
Veteran's variously diagnosed psychiatric disorder has resulted 
in gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others (while he 
has at times reported suicidal ideation, he has denied intent); 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene)(the Veteran 
has been consistently described as maintaining personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name (only some short-
term memory loss as been noted).  In summary the record as a 
whole does not show that at any time since April 28, 2008 the 
Veteran has had psychiatric symptoms that consistent with the 
criteria for a 100 percent schedular rating.  Consequently, such 
rating is not warranted.  

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected variously diagnosed 
psychiatric disorder on the Veteran's functioning, including work 
functioning.  In general, the schedular disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

In this case, the psychiatric symptoms both noted clinically and 
as described by the Veteran fit squarely within the schedular 
criteria for a 70 percent rating outlined in the General Formula.  
While he alleges that his psychiatric symptoms interfere with his 
ability to work, such is encompassed by the finding of 
deficiencies in most areas, including work.  In short, the rating 
criteria contemplate not only his symptoms but also the severity 
of associated functional impairment.  For these reasons, the 
schedular criteria are not inadequate, and referral for 
extraschedular consideration is not warranted.

Finally, the Board notes that the matter of entitlement to a TDIU 
rating has been raised in argument by, and on behalf of, the 
Veteran.  Such matter is the subject of the remand below, where 
it will be discussed in greater detail.


ORDER

A rating in excess of 70 percent for a variously diagnosed 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD), major depression, and anxiety, from April 28, 2008, is 
denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a request 
for TDIU, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
In other words, if the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id. 453-54.  Here, the Board notes that the 
assignment of a 70 percent schedular rating coupled with a denial 
of a 100 percent schedular rating (and argument regarding the 
impact of the Veteran's psychiatric disability on his ability to 
work) raises an inferred claim for TDIU.  As the RO has not 
developed or adjudicated the matter of whether the Veteran is 
entitled to TDIU, under Rice, the Board has no option but to 
remand for such action.  38 C.F.R. § 4.16.  The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the matter must be considered.  Notably in that regard, the 
current record shows some apparent inconsistencies regarding 
occupational impairment (e.g., while it is alleged that the 
Veteran first relinquished his business to his son, then 
liquidated the business because his psychiatric impairment 
precluded work, there are also notations in clinical records to 
the effect that the business was liquidated due to poor economic 
conditions, and that the Veteran was applying for a substitute 
teaching position).

Accordingly, the case is REMANDED for the following:

1. 	The RO should provide the Veteran 
with a TDIU application form for his 
completion, and send him a VCAA notice letter 
notifying him and his representative of what 
is necessary to substantiate a claim for 
TDIU.  The notice must also explain what 
information or evidence the Veteran must 
provide, and of what information or evidence 
VA will attempt to obtain on his behalf (and 
advise the Veteran how an effective date 
would be assigned).  The Veteran and his 
representative should have opportunity to 
respond. 

2. 	The RO should then fully develop (to 
include ascertaining the circumstances of the 
termination of his business, clarifying 
whether he has had/or sought any employment 
during the appeal period, and arranging for a 
VA examination, if necessary) and adjudicate 
the matter of the Veteran's entitlement to a 
TDIU rating.  He should be notified of the 
determination.  If it is not favorable, and 
if he timely files a notice of disagreement, 
the RO should issue an appropriate statement 
of the case in the matter and afford the 
Veteran and his representative the 
opportunity to respond.  If this occurs, the 
case should be returned to the Board, if in 
order, for further appellate review.

The purpose of this remand is to ensure compliance with the 
instructions of the Court in Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


